                        Case 19-35298 Document 33 Filed in TXSB on 10/09/19 Page 1 of 10
 Fill in this information to identify the case:
 Debtor              Prestige Heating and Air Conditioning, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         19-35298                                                                                 Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          No. Go to Part 2.
          Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the              $16,718.00          $16,718.00
                                                                claim is: Check all that apply.
Corral Tran Singh, LLP
                                                                   Contingent
1010 Lamar Street, Suite 1160                                       Unliquidated
                                                                
                                                                   Disputed

                                                                Basis for the claim:
Houston                               TX      77002             Attorney Fees
Date or dates debt was incurred
                                                                Is the claim subject to offset?
09/09/2019
Last 4 digits of account
                                                                 No
number
                                                                 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)(     ) Attorney Fees



     2.2   Priority creditor's name and mailing address         As of the petition filing date, the              $10,432.75          $10,432.75
                                                                claim is: Check all that apply.
Internal Revenue Service
                                                                   Contingent
P.O. Box 7346                                                       Unliquidated
                                                                
                                                                   Disputed

                                                                Basis for the claim:
Philadelphia                          PA      19101             Taxes
Date or dates debt was incurred
                                                                Is the claim subject to offset?

Last 4 digits of account
                                                                 No
number
                                                                 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
                       Case 19-35298 Document 33 Filed in TXSB on 10/09/19 Page 2 of 10
Debtor        Prestige Heating and Air Conditioning, LLC                               Case number (if known)      19-35298

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $45,000.00
                                                                   Check all that apply.
Aces A/C Supply, Inc.                                               Contingent
5801 South Loop East                                                Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Houston                                  TX       77033            Unpaid Bills

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $50,000.00
                                                                   Check all that apply.
Allegiance Bank                                                     Contingent
2222 North Durham                                                   Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Houston                                  TX       77008            Business Loan

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $24,590.61
                                                                   Check all that apply.
Amegy Bank of Texas                                                 Contingent
1801 Main Street                                                    Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Houston                                  TX       77002            Business Loan

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $5,264.00
                                                                   Check all that apply.
Coburn Supply Company, Inc                                          Contingent
350 Pine St. - Suite 850                                            Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Beaumont                                 TX       77701            Unpaid Bills

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 2
                       Case 19-35298 Document 33 Filed in TXSB on 10/09/19 Page 3 of 10
Debtor       Prestige Heating and Air Conditioning, LLC                             Case number (if known)      19-35298

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

   3.5     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $2,000.00
                                                                Check all that apply.
DistribAire, Inc.                                                Contingent
5821 Beverly Hill St                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77057           Unpaid Bills

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

   3.6     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10,433.00
                                                                Check all that apply.
East Shore Equities, LLC                                         Contingent
5788 Merrick Rd, 2nd flr                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Massapequa Park                        NY       11758           Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

   3.7     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16,341.00
                                                                Check all that apply.
Goodman Air Conditioning & Heating                               Contingent
19001 Kermier Road                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Waller                                 TX       77484           Unpaid Bills

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

   3.8     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $7,677.00
                                                                Check all that apply.
Hunton Distribution                                              Contingent
16335 Central Green Blvd                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77032           Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 3
                       Case 19-35298 Document 33 Filed in TXSB on 10/09/19 Page 4 of 10
Debtor       Prestige Heating and Air Conditioning, LLC                             Case number (if known)      19-35298

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

   3.9     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $3,800.00
                                                                Check all that apply.
Insco                                                            Contingent
14900 Hempstead Rd., Suite 300                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77040           unpaid bills

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.10     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,491.00
                                                                Check all that apply.
Lashley & Associates Inc                                         Contingent
3215 Claymoore Park Dr                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77043           Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.11     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $149,100.00
                                                                Check all that apply.
Lendini                                                          Contingent
884 Town Center Drive                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Langhorne                              PA       19047           Business Loan

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.12     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $5,351.31
                                                                Check all that apply.
Lennox Industries Inc.                                           Contingent
Totz Ellison & Totz, PC                                          Unliquidated
2211 Norfolk, #510                                               Disputed
                                                                Basis for the claim:
Houston                                TX       77098           Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 4
                       Case 19-35298 Document 33 Filed in TXSB on 10/09/19 Page 5 of 10
Debtor       Prestige Heating and Air Conditioning, LLC                             Case number (if known)      19-35298

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.13     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $43,770.00
                                                                Check all that apply.
Main Street Merchant Services Inc.                               Contingent
360 Motor Parkway, #200B                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hauppauge                              NY       11788           Business Loan

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.14     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $32,978.00
                                                                Check all that apply.
Main Street Merchant Services Inc.                               Contingent
360 Motor Parkway, #200B                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hauppauge                              NY       11788           Business Loan

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.15     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14,990.00
                                                                Check all that apply.
Main Street Merchant Services Inc.                               Contingent
360 Motor Parkway, #200B                                         Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Hauppauge                              NY       11788           Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.16     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  Unknown
                                                                Check all that apply.
Mirador River Oaks 9 LP                                          Contingent
c/o Graves Law PLLC                                              Unliquidated
6711 Stella Link Road, #302                                      Disputed
                                                                Basis for the claim:
West University Place                  TX       77005           Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 5
                       Case 19-35298 Document 33 Filed in TXSB on 10/09/19 Page 6 of 10
Debtor       Prestige Heating and Air Conditioning, LLC                             Case number (if known)      19-35298

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.17     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $9,623.00
                                                                Check all that apply.
Morrison Supply Company                                          Contingent
100 East 15th Street, Suite 200                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Fort Worth                             TX       76102           Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.18     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,631.00
                                                                Check all that apply.
State of Texas                                                   Contingent
P.O. Box 12079                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Austin                                 TX       78711-2079      Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.19     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $2,178.00
                                                                Check all that apply.
State of Texas                                                   Contingent
P.O. Box 12079                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Austin                                 TX       78711-2079      Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.20     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $8,941.00
                                                                Check all that apply.
State of Texas                                                   Contingent
P.O. Box 12079                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Austin                                 TX       78711-2079      Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 6
                       Case 19-35298 Document 33 Filed in TXSB on 10/09/19 Page 7 of 10
Debtor       Prestige Heating and Air Conditioning, LLC                             Case number (if known)      19-35298

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.21     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $70,723.00
                                                                Check all that apply.
State of Texas                                                   Contingent
P.O. Box 12079                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Austin                                 TX       78711-2079      Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.22     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,465.00
                                                                Check all that apply.
Sunbelt Rentals                                                  Contingent
3805 Lamar St                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77023           Unpaid Bills

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.23     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $963.25
                                                                Check all that apply.
Texas Duct Systems, L.L.C.                                       Contingent
8001 Kempwood Dr                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77055           Unpaid Bills

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.24     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $5,131.61
                                                                Check all that apply.
Tradesmen International LLC                                      Contingent
4540 Kendrick Plaza Dr., #130                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77032           Unknown Loan Type

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 7
                       Case 19-35298 Document 33 Filed in TXSB on 10/09/19 Page 8 of 10
Debtor       Prestige Heating and Air Conditioning, LLC                             Case number (if known)      19-35298

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.25     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $3,752.00
                                                                Check all that apply.
Transtar AC Supply                                               Contingent
3535 S Main St.                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Stafford                               TX       77477           Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.26     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $7,188.00
                                                                Check all that apply.
Walsh & Albert Co                                                Contingent
19300 Oil Center Blvd                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77073           Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 8
                       Case 19-35298 Document 33 Filed in TXSB on 10/09/19 Page 9 of 10
Debtor      Prestige Heating and Air Conditioning, LLC                        Case number (if known)      19-35298

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                 $27,150.75

5b. Total claims from Part 2                                                              5b.   +            $524,381.78


5c. Total of Parts 1 and 2                                                                5c.                $551,532.53
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 9
                      Case 19-35298 Document 33 Filed in TXSB on 10/09/19 Page 10 of 10
 Fill in this information to identify the case and this filing:
 Debtor Name         Prestige Heating and Air Conditioning, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         19-35298
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
            or another individual serving as a representative of the debtor in this case.

            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
            correct:



                Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                Schedule H: Codebtors (Official Form 206H)

                A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                Amended Schedule

                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                 (Official Form 204)

                Other document that requires a declaration


            I declare under penalty of perjury that the foregoing is true and correct.

            Executed on 10/09/2019                       X /s/ Kristie Gesner
                        MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                             Kristie Gesner
                                                             Printed name
                                                             Managing Member
                                                             Position or relationship to debtor




Official Form B202                     Declaration Under Penalty of Perjury for Non-Individual Debtors
